Case 1:19-cv-03283-DLC Document 189 Filed 06/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we x
TRANSPERFECT GLOBAL, INC.,

Plaintiff, ; 19cv3283 (DLC)

-VO- Order

LIONBRIDGE TECHNOLOGIES, INC. and
H.i.G. MIDDLE MARKET, LLC,

Defendants. :
oo x

DENISE COTE, District Judge:

A summary judgment motion or pretrial order is due July 16,
2021. %In letters of June 7? and June 9, the parties dispute
dates concerning expert discovery. It is hereby

ORDERED that the plaintiff may submit a supplemental expert
report by June 12 at noon to address documents produced by the
defendants in early May.

TT IS FURTHER ORDERED that the plaintiff’s objection to the
service of the De Palma and Faulkner reports is denied.

IT IS FURTHER ORDERED that the plaintiff’s request to serve
sur-rebuttals to the De Palma and Falkner reports, which were
served on May 24, is denied as untimely and prejudicial.

IT IS FURTHER ORDERED that Hoffman shall be deposed the

week of June 14.

 
Case 1:19-cv-03283-DLC Document 189 Filed 06/11/21 Page 2 of 2

IT IS FURTHER ORDERED that the plaintiff’s request to
depose De Palma and Gerardi the week of June 21 is granted.

Dated: New York, New York
June 11, 2021

DENISE COTE
United States District Judge

 
